Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: -	
The prior art does not disclose a device having a combination of  a detector configured to detect electromagnetic radiation and generate a detection signal 5based on the detected electromagnetic radiation; a current sensing circuit configured to provide, based on the detection signal, a first signal; a signal generator configured to provide a second signal to adjust a bandwidth associated with the current sensing circuit; and an imaging integration circuit configured to generate an image of at least a portion of a scene 10based at least in part on the first signal as recited in claim 1. Claims 2-14 depend from claim 1, they are also allowed accordingly.
The prior art does not disclose a method having combined method steps of  capturing, by a detector, electromagnetic radiation; generating, by the detector, a detection signal based on the electromagnetic radiation;  10providing, by a current sensing circuit, a first signal based on the detection signal; generating, by an imaging integration circuit, an image of at least a portion of a scene based at least in part on the first signal; and providing, by a signal generator, a second signal to adjust a bandwidth associated with the current sensing circuit as recited in claim 15. Claims 16-20 depend from allowed claim 15, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Cannata et al (PG-Pub#2020/0186736) disclose frame rate and associated device manufacturing techniques for imaging system and methods.
Hogasten et al (PG-Pub#2020/0186712) disclose burst mode calibration sensing and image mode sensing for imaging systems and methods.
Elkind et al (Pat# 9,215,386) disclose detector pixel signal readout circuit using an AC signal component implementing an event detection mode per pixel.
Simolon (Pat# 10,962,420) discloses Pulse detection and imaging systems and methods.
	Linder et al (Pat#8,581,168) disclose Dual well read-out integrated circuit (ROIC) 

Liobe et al (Pat#10,520,589) disclose Multimode ROIC pixel with laser range finding (LRF) capability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867